— In an action to recover damages, inter alia, for fraudulent inducement and breach of an implied warranty of habitability, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), dated November 1, 1990, which denied their motion, in effect, to renew the respondents’ cross motion to dismiss the complaint, which was granted in a prior order of the same court, entered March 23,1990.
Ordered that the order is affirmed, with costs.
We reject the plaintiffs’ contention that the Supreme Court improvidently exercised its discretion in denying their motion to renew the respondents’ cross motion to dismiss the com*712plaint. Six of the exhibits submitted by the plaintiffs in support of their motion to renew were before the court when it decided the prior motion to dismiss the complaint, and one of the exhibits readily could have been obtained prior to dismissal of the complaint through the exercise of due diligence. The remaining exhibits did not provide sufficient justification for granting renewal. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.